DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,430,716 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “determining a number of the one or more features to model”. It is unclear how one would model features, also the specification does not appear to support this. As is known to one of ordinary skill in the art, features are used in modeling and are not modeled. The same rejection is made for independent Claims 7 and 13. The corresponding dependent claims are also subsequently rejected.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In reference to the applicants’ argument that prior art of Pinsky does not teach determining a number of one more optimized features (Remarks, pp. 9 and 10), the Examiner points to, for example, Fig. 1 and its caption that states “Streams of potentially diverse data types received from multiple sources—bedside, clinical records, medical history, patient demographics, etc., represented at varied temporal resolutions and recencies—are featurized using any combination of expert rules, statistical characterization, data mining, and anomaly detection techniques to extract and characterize potentially informative patterns in data. … Results of validation can be used as feedback (dashed lines in the flow diagram) to tune structures of the models themselves, as well as to improve feature extraction and annotation processes (self-diagnostic algorithms, known as active learning, are often used to identify particularly informative yet unlabeled incidents for expert annotation), and they can also be used to inform improvements in the source data acquisition procedures, and help address data quality issues” (emphasis added). Figure 1 and its explanatory caption clearly indicates the determination of features, and only those optimal features that can be based on statistical characterization that can include hypothesis testing (see Pinsky, p. 609), that improves the model, is used. And these features can change (that is they are variable) or be updated based on the feedback used to improve feature extraction/selection. Moreover, the Examiner would like to point out that the specification of the application does not appear to teach this “variable” idea of the features as argued by the applicants (Remarks, pp. 9 and 10). For example paragraph the total number of features can be limited to a predefined threshold. In other embodiments, the limit on the number of features included is based only on the physical constraints of the system (e.g., computing device 100) implementing system 200. After features have been established for a particular data set the, established features can be stored in data storage 215, provided directly to analysis engine 230, or provided to booleanizer 224 for additional processing before analysis” (emphasis added). This clearly indicates a final fixed number of features. In regards to the applicants arguments that the provide Examiner’s arguments are similar to those previously presented (Remarks, p. 10), the Examiner points out that this is due to the fact that the amended limitations are essentially the same as those that were previously presented. As an example, the current amendment in part reads “determining a number of the one or more features to model by analyzing the one or more features” and “a subset of the one or more features that correspond to the number of the one or more features”, which essentially is claiming that the “subset” of features is identical to the “a number of the one or more features”, and wherein previously the claim recited the identification of “a subset of the one or more features”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1.

Looking at illustrative Claims 7-12:
Regarding Claim 7, Pinsky teaches:
A method performed by one or more processors and comprising: obtaining one or more data sets associated with a target event from one or more data sources (Figs. 1 and 2; p. 606: physiologic data and a library of clinical and reference data of patients with past medical histories/target events are used); 
annotating the one or more data sets, wherein the annotations include an identification of records of the one or more data sets that are associated with the target event (Figs. 1 and 2: wherein it is discussed annotating events of interest, that are target events. The machine learning based pattern-recognition system, see Fig. 1, after learning can be used to tune structures of the models themselves, as well as to improve feature extraction and annotation processes (self-diagnostic algorithms, known 
determining one or more features
that are indicative of the target event, 
wherein the one or more features are representative of data in the one or more data sets (Figs. 1 and 2: featurization and extraction of features from the data for particular tasks of clinical relevance, that are target events, are described); 
determining a number of the one or more features to model by analyzing the one or more features based on a hypothesis testing (Figs. 1 and 2; pp. 607-609: analyses such as expert rules and statistical characterization are used to extract only those features from among other features that are informative in the data. That is, as pointed out, the determination of features, and only those optimal features that can be based on statistical characterization that can include hypothesis testing (see Pinsky, p. 609), that improves the model, is used. And these features can change (that is they are variable) or be updated based on the feedback used to improve feature extraction/selection. Examiner’s note: Sarrafzadeh, US 2015/0257712 A1, also teaches using a subset of features, see Abstract, for example. And, Figs. 1 and 2; p. 609: wherein the machine learning based pattern recognition system determines leading indicators/features based on hypothesis modeling/testing. Examiner’s note: Forman, US 2004/0059697 A1, also teaches chi-squared testing, that is a statistical hypothesis test, which is used in the determination for feature selection); 
and producing a predictive model based on a subset of the one or more features that correspond to the number of the one or more features, wherein the number of the one or more features is optimized for the predictive model (Figs. 1 and 2; Abstract; p. 609: producing the predictive machine learning models based on only those leading indicators or features, that is a subset of features, is discussed).
Pinsky may not have explicitly taught: 
of the censored data
censoring the one or more data sets based on the annotations.
However, Sarrafzadeh shows (paragraphs 32, 38-40: wherein preprocessing data and/or filtering data and/or censoring data and establishing relevant limits on time segments of the data is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Sarrafzadeh with that of Pinsky for censoring and establishing limits on the data.
The ordinary artisan would have been motivated to modify Pinsky in the manner set forth above for the purposes of extracting segments of data, such that the segments are filtered down to their most relevant portions with respect to significance in detecting a precursor pattern or target event.  [Sarrafzadeh: paragraph 32].

Regarding Claim 11, Pinsky further teaches:
The method of claim 7, further comprising obtaining feedback associated with the predictive model (Fig. 1: feedback to tune the predictive machine learning models is used. Examiner’s note: Horvitz, US 2006/0106743 A1, also teaches expert feedback, see Fig. 5 and paragraph 91, for example).

Claim 12, Pinsky further teaches:
The method of claim 11, wherein the feedback is obtained from domain experts (Fig. 1: feedback to tune the predictive machine learning models is obtained from expert clinicians/domain experts. Examiner’s note: Horvitz, US 2006/0106743 A1, also teaches expert feedback, see Fig. 5 and paragraph 91, for example).


Claims 2, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1, and further in view of Traupman et al., US 2014/0358826.

Regarding Claim 8, with Pinsky and Sarrafzadeh teaching those limitations of the claim as previously pointed out, neither Pinsky nor Sarrafzadeh may have explicitly taught:
The method of claim 7, further comprising converting the one or more features into a binary representation and analyzing the binary representation. (Emphasis added).
However, Traupman shows (paragraph 59: converting real valued features into binary valued features for analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Traupman with that of Pinsky and Sarrafzadeh for converting the one or more features into a binary representation.
.


Claims 3, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1, and further in view of Traupman et al., US 2014/0358826, and still further in view of Dirac et al., US 2015/0379428 A1.

Regarding Claim 9, with Pinsky, Sarrafzadeh and Traupman teaching those limitations of the claim as previously pointed out, and with Traupman indirectly teaching quantile binning (see paragraph 59, feature binning), neither Pinsky, Sarrafzadeh nor Traupman may have explicitly taught:
The method of claim 8, wherein converting the one or more features into the binary representation uses quantile binning. (Emphasis added).
However, Dirac more directly shows (Abstract; paragraphs 139, 216, 271: usage of quantile binning).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Dirac with that of Pinsky, Sarrafzadeh and Traupman for using quantile binning.
.


Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pinsky et al., “Gleaning Knowledge from Data in the Intensive Care Unit”, American Journal of Respiratory and Critical Care Medicine, Volume 190, Number 6, September 15 2014, in view of Sarrafzadeh et al., US 2015/0257712 A1, and further in view of Traupman et al., US 2014/0358826, and still further in view of Forman, US 2004/0059697 A1.

Regarding Claim 10, with Pinsky, Sarrafzadeh and Traupman teaching those limitations of the claim as previously pointed out, neither Pinsky, Sarrafzadeh nor Traupman may have explicitly taught:
The method of claim 8, wherein analyzing the binary representation uses chi-squared modeling. (Emphasis added).
However, Forman shows (paragraph 24: wherein the well-known chi-squared test/model is used in feature selection).

The ordinary artisan would have been motivated to modify Pinsky, Sarrafzadeh and Traupman in the manner set forth above for the purposes of deciding which features are most predictive indicators to use for training a classifier [Forman: paragraph 24].

Claims 1-6 are similar to Claims 7-12 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 13-18 are similar to Claims 7-12 respectively (“cost” also being taught by Pinsky, see p. 607), and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously supplied PTO-892 for the pertinent prior art relating to this application where for example Ghasemzadeh et al., US 2014/0344208 A1 teaches context aware prediction in medical systems. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122